Citation Nr: 0007057	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  93-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas, which, in pertinent part, denied claims for 
service connection for a psychiatric disorder and disorders 
of the right knee, right shoulder, and chest.  However, those 
claims were finally addressed in a September 1998 Board 
decision and are not before the Board at this time.  See 
38 C.F.R. § 20.1100  (1999). 

This claim was previously before the Board in March 1995 and, 
again, in September 1998, at which time it remanded the case 
back to the RO for additional evidentiary development.  That 
development has been completed and, thus, this case is ready 
for appellate review.


FINDINGS OF FACTS

1.  The veteran currently has an acquired psychiatric 
disorder, variously diagnosed as schizophrenia, 
schizoaffective disorder, major depressive disorder, PTSD, 
and others.

2.  The veteran was treated for tension and mild anxiety 
reaction in service.

3.  The preponderance of the evidence is against a 
relationship, or nexus, between the veteran's current 
psychiatric disorder and his service, including an inservice 
anxiety reaction. 




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
related to the veteran's service nor did a psychosis manifest 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Here, the veteran 
has submitted evidence of a current psychiatric disorder and 
a plausible relationship between that disorder and service.  
This is sufficient to establish a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464  (Fed. Cir. 1997).

Once a claim is determined to be well-grounded, the veteran 
is entitled to assistance with the development of evidence in 
support of his claim.  38 U.S.C.A. § 5107(a)  (West 1991).  
In this regard, the Board notes that the RO obtained the 
veteran's service medical records, provided the veteran with 
three VA compensation and pension examinations, and attempted 
to obtain all the evidence which he indicated may be 
available.  This case was remanded on two separate occasions 
for the purpose of ensuring that VA fully developed the 
record.  Overall, the Board finds that the veteran has not 
alleged that any other records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Thus, all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110  (West 1991); 38 C.F.R. § 3.303  
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1999).  

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); see Hensley v. Brown, 5 Vet. App. 155 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records note no psychiatric problems at the 
time of the veteran's entry into service, according to an 
August 1971 induction medical examination report.  His 
psychiatric status was reported as normal.  Outpatient 
records show that he was seen for chest pain in February 
1972.  Assessment was that the complaints were probably 
related to tension.  A June 1972 outpatient note indicates 
that the veteran had complaints of nervousness under 
pressure; he got the "shakes."  Impression was mild anxiety 
reaction.  Another June 1972 record indicates that he thought 
he was being persecuted.  He apparently indicated that he 
might attempt suicide.  The examiner did not think he was 
psychotic, but that he was just manifesting a hostile-
aggressive personality.

No further treatment for any psychiatric problems is shown in 
the service medical records.  The veteran's September 1973 
separation medical examination report is negative for any 
psychiatric problems; his status was normal.

Subsequent to service, private medical records from 1975 show 
that the veteran was treated for a skull contusion, incurred 
during an on-the-job fall.

A June 1982 private physician's letter from Harold Rockaway, 
MD, states that the veteran had been under his treatment 
since June 1978.  Medical history indicated that he had 
emotional problems since the 1975 on-the-job accident, 
diagnosed as classical traumatic neurosis with developing 
depressive illness.  Treatment consisted of electroconvulsive 
therapy.  He was depressed and anxious in 1978.  He had 
gradually improved but had had a recurrence of symptoms due 
to judicial, marital, and financial problems.  Dr. Rockaway 
opined that all of his problems stemmed from the original 
accident.

A November 1982 letter from Dr. Rockaway reflects that the 
veteran had been provided prescription medication for tension 
since 1980.

Letters from Dr. Rockaway, dated in December 1986 and January 
1987, are identical and state that the veteran continued to 
be anxious, depressed, unable to sleep, irritable, and 
occasionally irrational.  They indicate that the veteran was 
not employable.

An April 1987 VA neuropsychiatric examination report 
reflects, as medical history provided by the veteran, that he 
was seen for nervousness and tension during service, and that 
he was first seen for his present illness in 1975 after an 
on-the-job head injury.  After mental status examination, the 
clinical assessment was that he had had considerable 
psychiatric difficulties since his on-the-job injury.  He had 
anxiety and depression, complicated by financial 
difficulties.  Diagnostic impression was adjustment disorder 
with mixed emotional features of depression and anxiety.

A September 1987 private physician's letter from Oscar 
Hernandez, MD, indicates that the veteran had a delusional 
disorder with persecutory and somatic features.  The 
underlying cause was deemed to be a mood disorder with 
psychotic features.  An attached psychiatric examination 
report indicates complaints of depression, agitation, 
nervousness, headaches, and other symptoms.  Diagnosis was 
major depressive disorder, recurrent, with psychotic 
features; and borderline personality disorder features, 
probably secondary to the major depressive disorder.  
Impression was that the disability was endogenous with a 
hereditary pattern, and was not related to his 1975 on-the-
job injury.

A June 1989 letter from Dr. Rockaway reflects that the 
veteran had a post traumatic stress disorder due to his on-
the-job accident.  He was anxious and depressed.

A May 1990 letter from Dr. Rockaway indicates that the 
veteran continued to be treated for major depressive disorder 
and borderline personality disorder.

The veteran testified at a personal hearing at the RO in 
September 1991 that he was sent to the Republic of Vietnam 
for "missions" on three occasions under order of President 
Nixon, and that, while there, he shot a Communist woman who 
was sent to kill him.  He also stated that he got nervous 
during the administering of shots in service.  He asserted 
that he was suicidal during active duty and underwent shock 
treatment at that time.

A September 1991 letter from Dr. Rockaway reiterates the 
facts and conclusion of his several other prior letters.

VA outpatient records dated from April 1990 to November 1992 
show recurrent treatment for psychiatric problems.  They 
include medical notes from April 1990, indicating that the 
veteran had schizophrenia and post traumatic stress syndrome, 
and that his traumatic neurosis was due to the industrial 
accident.  An October 1992 note shows a diagnosis of anxiety 
disorder, not otherwise specified, and paranoid personality 
trait.

A January 1993 VA mental disorders examination report shows 
subjective complaints of anxiety, sleeping difficulties, 
auditory hallucinations, nightmares, depression, and feelings 
of prosecution.  After mental status examination, assessment 
was major depression with mood-congruent psychotic features, 
in partial remission, on medication.

A May 1997 VA examination report shows that review of the 
veteran's service medical records was accomplished, noting 
that he was diagnosed with anxiety reaction in June 1972.  
Mental status examination revealed an anxious mood, ideas of 
reference, hallucinations of a mood-congruent type, and 
paranoid delusions.  Impression was major depressive 
disorder, severe, chronic, with mood-congruent psychotic 
features.  Comments indicate that the onset of this 
disability was 1978, according to documentation, and that the 
disability was not a later development of the psychiatric 
condition noted in service.

In December 1997, records associated with the veteran's 
Social Security Administration (SSA) disability benefits file 
were received.  They include SSA occupational surveys and VA 
and private medical records from 1975 and from 1986 to 1988, 
many of which are duplicates of evidence described.  The 1975 
records relate to the veteran's on-the-job head injury.  The 
remaining records document his treatment for psychiatric 
problems from 1986 to 1988.

A December 1998 VA mental disorders examination report 
reflects that the veteran's claims file was reviewed.  It 
states that he was an unreliable historian.  Mental status 
examination revealed an euthymic mood, inconsistently 
coherent thought processes, complaints of auditory 
hallucinations, tangentiality, and impaired insight and 
judgment.  Diagnosis was schizoaffective disorder and 
personality disorder, not otherwise specified.  The examiner 
remarked that the veteran's current psychiatric disorder 
first became apparent in 1978, based on the evidence of 
record, and that it was not related to the anxiety he 
expressed in service.  There was nothing to connect the two 
problems, given that the veteran served for almost a year 
after his anxiety episode with no problems and was apparently 
free of psychiatric symptoms after service until the 1975 
industrial accident.  His debilitating symptoms of depression 
and psychosis had been exhibited only since 1978.

VA outpatient medical records were received at the RO in 
August 1999.  They are dated from January 1985 to August 
1999.  They show treatment for a host of medical problems, 
including his psychiatric disorder.  The records show recent 
diagnosis of post traumatic stress disorder (PTSD), as well 
as schizophrenia.

III.  Analysis

Initially, the Board finds that the veteran currently has 
significant psychiatric problems.  These have been variously 
diagnosed as schizophrenia, schizoaffective disorder, major 
depressive disorder, PTSD, and others. 

The Board also finds that the veteran was treated for 
emotional problems in service.  Service medical records show 
that he was seen on one occasion for chest pains due to 
tension and for nervousness under pressure.  It was noted 
that he indicated that he might attempt suicide.  Impression 
was a mild anxiety reaction.

Other than service medical records reflect some psychiatric 
symptomatology, the evidence supporting the veteran's claim 
consists essentially of his own lay statements.  At various 
times during this appeal, he has asserted that his 
psychiatric problems began in service.  

The evidence against the veteran's claim consists of private 
and VA medical records.  Of great significant are the private 
treatment records from Dr. Rockaway because he was the 
veteran's private physician for more than 10 years.  Letters 
written by Dr. Rockaway specifically state that the veteran's 
psychiatric problems began in 1975, after his on-the-job head 
injury, and that they stemmed from that incident.  This 
conclusion is supported by the 3 VA examination reports.  The 
1987 report states that the veteran's psychiatric problems 
had been present since his on-the-job injury.  The May 1997 
and December 1998 reports, which were performed after 
specific request by the Board, both conclude that the 
veteran's psychiatric problems began after his on-the-job 
head injury.  They note that the veteran was seen for an 
anxiety reaction in service, but that his current disability 
was not related to that event.  The December 1998 report 
further states that the veteran served for approximately a 
year after his anxiety reaction, with no complaints noted in 
the service medical records.  It also states that, according 
to the claims file, the veteran was not treated for any 
psychiatric problems after service until his 1975 work 
accident.  It was not until 1978, when his symptoms became 
debilitating.

The only medical evidence indicating that the veteran's 
current psychiatric problems were not related to the 1975 
work accident is a September 1987 letter from Dr. Hernandez.  
However, that letter does not provide an opinion as to the 
cause or the date of onset of his current psychiatric 
disorder.  It suggests a hereditary component.

To the extent that the veteran has a personality disorder, it 
is developmental in origin and is not the proper subject of a 
grant of service connection.  Developmental defects, such as 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  

Overall, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.  Virtually all 
of the medical evidence states that the veteran's current 
acquired psychiatric disorder stems from his post-service 
head injury.  These opinions come from VA mental disorder 
specialists and from the veteran's own private treating 
physician.  The 2 recent VA opinions specifically conclude 
that his inservice anxiety reaction was not related to his 
current disability.  This evidence is in preponderance and is 
much more probative than the veteran's lay statements.

It is noteworthy that none of the veteran's psychiatric 
problems were initially noted within 1 year after his 
discharge from service.  Thus, the provisions pertaining to 
presumptive service connection for psychoses are not 
applicable.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
veteran separated from service in 1973; he was seen for a 
head injury in 1975, and was first seen for psychiatric 
problems after service in 1978.

Accordingly, the Board concludes that entitlement to service 
connection for an acquired psychiatric disorder has not been 
established by the evidence of record.  After careful review 
of all the evidence of record, the Board finds that the 
preponderance of such evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

